Per Curiam.

Upon a careful examination of the complete record in this case, we affirm the findings of the Board of Commissioners on Grievances and Discipline. The objections to the recommendation of the board are overruled and the recommendation of the board that the respondent be permanently disbarred from the practice of law is confirmed.

Report confirmed and judgment accordingly.

O’Neill, C. J., Schneider, Herbert, Brenneman, Corrigan, Stephenson and Leach, JJ., concur.
Brenneman, J., of the Ninth Appellate District, sitting for Duncan, J. Judge Brenneman of the Court of Appeals *207was, pursuant to Section 2 of Article IV of the Constitution of Ohio, duly directed by the Chief Justice “to sit with the justices of the Supreme Court in the place and stead of” Justice Duncan and Judge Brenneman did so and heard and considered this cause prior to the resignation of Justice Duncan on November 28, 1971.
Stephenson, J., of the Fourth Appellate District, sitting for Stern, J.